Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 24, 2022

                                       No. 04-22-00112-CV

                                           John CLARK,
                                             Appellant

                                                  v.

                                     Maria Elzbieta CLARK,
                                            Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-20250
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
       The clerk’s record was originally due May 19, 2022, but was not filed. On May 20,
2022, the district clerk filed a notification of late record, stating the clerk’s record was not filed
because appellant had failed to pay or make arrangements to pay the clerk’s fee for preparing the
record and appellant was not entitled to appeal without paying the fee.

         We therefore order appellant provide written proof to this court indicating either (1) the
clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant
is entitled to appeal without paying the clerk’s fee by June 3, 2022. If appellant fails to respond
within the time provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP.
P. 37.3(b).




                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court